Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Charles Holoubek on 7/20/21.
The application has been amended as follows: 
A. 	claim 1 is amended to read as follow:
“A soft tissue protector comprising: a hollow body; a plurality of jaws at an anterior end of the hollow body forming a conical tip; and an insert that is inserted inside of a posterior end of the hollow body, wherein a post hole is defined along an inner surface of each of the jaws, and a corresponding post is placed at an anterior end of the insert, each post being aligned with a respective post hole and locking each respective jaw in a closed position.”
B.	claim 10 is amended to read as follow:
“A soft tissue protector comprising: a hollow body; a plurality of jaws at an anterior end of the hollow body forming a conical tip; and an insert that is inserted inside of a posterior end of the hollow body, wherein one or more pockets are present in a radially exterior surface of the insert and a radially interior surface of the hollow body, 
C.	claims 8 is cancelled.
	
The following is an examiner’s statement of reasons for allowance: the closest prior art examiner found was Kerr (US. 20040082969), wherein  Kerr discloses the claimed invention except that  a post hole is defined along an inner surface of each of the jaws, and a corresponding post is placed at an anterior end of the insert, each post being aligned with a respective post hole and locking each respective jaw in a closed position, therefore the present invention is allowable over the prior art of Kerr.     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMEH R BOLES/Primary Examiner, Art Unit 3775